742 N.W.2d 124 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Rudolph Jerome HORTON, Defendant-Appellee.
Docket No. 135021. COA No. 268264.
Supreme Court of Michigan.
December 20, 2007.
On order of the Court, the application for leave to appeal the August 28, 2007 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall address: (1) whether the serologist's testimony regarding nontestifying technicians' findings and reports was "testimonial" within the meaning of Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004); (2) whether the defendant waived the Crawford issue; and (3) whether the Court of Appeals erred in concluding that the defendant's substantial rights were affected by the error, if any, and that the fairness, integrity, or public reputation of the judicial proceedings in this case was seriously affected by the error, if any.
The Clerk of the Court is directed to place this case on the April 2008 session calendar for argument and submission. Appellant's brief and appendix must be filed no later than January 31, 2008, and appellee's brief and appendix, if appellee chooses to submit an appendix, must be filed no later than February 21, 2008.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae, to be filed no later than March 6, 2008. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae, with such briefs to be filed no later than March 6, 2008.